Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 4-10 and 12-22 are pending in the application. Claims 1, 12 and 13 are rejected. Claims 21 and 22 are objected to. Claims 2, 4-10 and 14-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on December 22nd, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10,759,742 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment / Argument
Objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims or the terminal disclaimed noted above. Therefore, arguments pertaining to these objections and rejections will not be addressed. 
On page 7 of the response filed December 22nd, 2020, Applicant begins traversing the rejection of claim 1 under 35 USC 103. Applicant first refers to the generic structure of Zeller on pages 7-10 and states “The Examiner asserts it would be obvious to select 2-(4-chloro-2,6,-dimeethyl-phenyl)propanedinitrile from this multitude of possible compounds.” The Examiner’s position is that the combination of the references would have suggested the instantly claimed compound since Zeller teaches that the 
On page 10 of the response, Applicant asserts that the Examiner’s rejection fails “the lead compound analysis applied for new chemical compounds.” Applicant’s reliance on the lead compound analysis here is deemed to be misplaced since a “lead compound” is generally used for compounds having particularly useful properties such as biological properties where modification can be used to develop additional useful and/or improved compounds. The instant rejection is premised on using the intermediates of Zeller to make the compound of Stoller. Accordingly, the requisite structure already exists in Stoller and the difference is that applying the method of Zeller would result in the instantly claimed compound. 
On page 11 of the response, Applicant addresses obviousness of a species based on a prior art genus. The instant rejection is not premised on selection from a genus but rather the individual species of Stoller. It is true that Zeller discloses a generic structure; however, a person having ordinary skill in the art would have arrived at the instantly claimed compound in viewing the species of Stoller rather than arbitrarily choosing from the genus of Zeller. Applicant discusses the factors in detail on pages 11-13 of the response, which are not found persuasive for the reasons above.
On page 13 of the response, Applicant refers to compounds of “special importance” where the instantly claimed compound does not fall within the scope of the compounds of special importance. This analysis, however, ignores the explicit statement of Zeller that the compounds are useful in preparing the compounds of Stoller et al. See MPEP 2123(II): “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader 
On page 13 of the response, Applicant refers to the properties of final products allegedly “weighing in favor of patentability”. The instant claims are not directed to a final product. Further on page 13 Applicant refers to unpredictability in insecticides; however, as discussed above the requisite compound already exists in Stoller and the only difference is using an alternative method to prepare a compound that already exists and is taught to be useful.
For these reasons, Applicant’s arguments are not found persuasive and the rejection under 35 USC 103 is maintained.

Claim Objections
It is suggested that Applicant amend claim 21 to replace the formulae with higher resolution since several variables appear too faint for the printer to be able to easily interpret. While the Examiner can determine which variables should be present at which position, the printer is not likely to make such determinations. For this reason, claim 21 and its dependent claim 22 are objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 12 and 13 are rejected as indefinite since they depend from claim 11 that has been cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,268,247 by Zeller in view of International Application Publication No. WO 99/47525 A1 by Stoller et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Zeller et al. teach (claim 1, columns 17-19) a method of making compounds of the following general formula:

    PNG
    media_image1.png
    269
    246
    media_image1.png
    Greyscale
,
using compounds of the following general formula:

    PNG
    media_image2.png
    244
    256
    media_image2.png
    Greyscale
,
according to the following reaction conditions:

    PNG
    media_image3.png
    427
    683
    media_image3.png
    Greyscale

The prior art teaches the reaction with malonic acid dinitrile along with the presence of a base and a palladium catalyst.
	Regarding the definitions of the variables in the starting material and product, Zeller teaches that X is a leaving group (corresponding to the instant variable L), n can be 0, 1 or 2 in column 18 and that R1-R3 include the following options:

    PNG
    media_image4.png
    66
    573
    media_image4.png
    Greyscale

The prior art teaches the use of halogen and alkyl groups.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art does not teach the compound of claim 1.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
The use of analogous reactants in a known process is prima facie obvious. In re Durden, 226 USPQ 359 (1985). Once the general reaction has In re Ochiai, 37 USPQ 2d 1127 (1995), the claimed process would have been suggested to one skilled in the art.
	Furthermore, a person having ordinary skill in the art would have been familiar with particular embodiments within the generic structure of Zeller that would be useful. For instance, Zeller teaches the following in column 10:

    PNG
    media_image5.png
    141
    757
    media_image5.png
    Greyscale

Stoller et al. teach compounds of the following general formula:

    PNG
    media_image6.png
    204
    406
    media_image6.png
    Greyscale
.
As an example, the prior art teaches the following structure on page 66:

    PNG
    media_image7.png
    210
    434
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    112
    640
    media_image8.png
    Greyscale
.
Stoller et al. teach a phenyl substituted in the same substitution pattern that would result in the compound of instant claim 1 when applying the process of Zeller. Accordingly, a person having ordinary skill in the art in seeking to apply the method of Zeller to useful applications would have been motivated to prepare intermediates that would be required to generate the compound of Stoller et al., which structure would read on claim 1.
	
Allowable Subject Matter
Claims 2, 4-10 and 14-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626